 Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 1 of 11



               UNITED STATES DISTRICT COURT
                  DISTRICT OF CONNECTICUT


ROBERT CRAFT               :
     Plaintiff,            :
                         :
V.                       :         Case No. 3:20CV171(RNC)
                         :
T. ROWE PRICE            :
INVESTMENT SERVICES, INC.:
                         :
     Defendant.          :


       SCHEDULING ORDER REGARDING CASE MANAGEMENT PLAN

     Based on the parties’ report [doc. #13], the following

dates are hereby adopted as reasonable and appropriate to

serve the purposes of Fed. R. Civ. P. 1:

1.   Pleadings:   Any motion to amend the complaint will be

governed by the good cause standard of Fed. R. Civ. P. 16(b).

2.   Joinder of Parties:     Any motion to join parties will be

governed by the good cause standard of Fed. R. Civ. P. 16(b).

3.   Discovery Deadline:     All discovery, including all

discovery relating to expert witnesses, will be completed

(not just propounded) by November 1, 2020.        Discovery

requests must be served sufficiently in advance of the

discovery cut-off date to allow reasonable time to comply

with the request before the cut-off date.       The pendency of a

motion to compel or for a protective order does not extend

the period for completing other discovery.        In addition, the

                               1
 Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 2 of 11



filing of a motion to dismiss does not stay discovery.

Discovery will not be stayed except pursuant to a motion to

stay demonstrating that the motion to dismiss is likely to be

granted and will moot the need for discovery.

4.   Initial Disclosures:     The parties will make the

disclosures required by Fed. R. Civ. P. 26(a)(1) on or before

April 27, 2020.

5.   Commencement of Formal Discovery:       Formal discovery may

commence immediately.

6.   Discovery of Expert Witnesses:      An expert witness is

anyone, including a treating physician, who may be used at

trial to present evidence under Rules 702, 703, or 705 of the

Federal Rules of Evidence.     Unless otherwise ordered, a party

intending to call an expert witness must disclose a report

signed by the witness containing the information required to

be disclosed by Fed. R. Civ. P. 26(a) (2)(B) or (a)(2)(C),

whichever applies.    All such expert reports will be disclosed

by plaintiff on or before August 1, 2020, and any such

experts will be deposed on or before September 1, 2020.           All

such expert reports will be disclosed by the defendant on or

before October 1, 2020, and any such experts will be deposed

by November 1, 2020.

7.   Damages Analysis:    Plaintiffs will serve a damages

analysis on or before September 1, 2020.

                               2
 Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 3 of 11



8.    Motions to Compel:   Any motion for an order compelling

disclosure or discovery pursuant to Fed. R. Civ. P. 37(a)

must be filed within 30 days after the due date of the

response.   Failure to file a timely motion in accordance with

this scheduling order may constitute a waiver of the right to

file a motion to compel.

NOTE: All discovery issues should be resolved in good faith

by counsel in accordance with their obligations under the

Federal and Local Rules of Civil Procedure. Before filing any

motion relating to discovery, the parties are required to

jointly confer with the Court by telephone, 860-240-3659.

9.    Mandatory Settlement Conference:      A settlement

conference will be scheduled for the month of December 2020.

Any party wishing to have a settlement conference before then

is encouraged to file a motion that reflects the views of the

other parties.

10.   Joint Trial Memorandum:       A joint trial memorandum in the

form described in the attached instructions will be filed on

or before January 1, 2021.     Counsel signing the memorandum

must certify that it is the product of consultation between

the lawyers who will be trying the case.

11.   Trial Ready Date:    The case will be placed on the trial

ready list for March 1, 2021.



                                3
 Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 4 of 11



12.   Dispositive Motions:    No dispositive motion will be

filed unless a prefiling conference is requested.         Any

request for a prefiling conference must be submitted in the

form of a letter to the court (with copies to all counsel of

record) briefly describing the nature and basis of the

proposed motion.   No request for a prefiling conference may

be submitted unless the attorney making the request has

conferred with other counsel of record and discussed the

proposed motion in a good faith effort to clarify the issues,

eliminate or reduce the area of controversy and arrive at a

mutually satisfactory resolution.      Cf. D. Conn. L. Civ. R.

37(2)(requiring counsel to confer before filing motions

relating to discovery disputes).      Any request for a prefiling

conference must include a statement that the attorney

submitting the request has conferred with other counsel and

must briefly describe the results of the conference.         To be

timely, any request for a prefiling conference regarding a

motion for summary judgment must be submitted on or before

September 15, 2020.    Failure to submit a timely request may

result in a waiver of the right to file a summary judgment

motion. If a summary judgment motion is filed, the joint

trial memorandum will be due 30 days after a ruling on the

motion.



                               4
 Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 5 of 11



Reminder: Under Fed. R. Civ. P. 56, a party may obtain

summary judgment as to a claim or defense only when there is

no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.         On a

motion for summary judgment, the court must assume that a

trier of fact would resolve all factual disputes in favor of

the party against whom judgment is sought.        Summary judgment

is proper only when, with all permissible inferences and

credibility questions resolved in favor of the party opposing

summary judgment, a verdict in favor of that party would have

to be set aside.   In deciding a motion for summary judgment,

the evidence must be viewed as a whole. However, all evidence

favorable to the party opposing the motion must be credited

if it could be credited by a trier of fact. And evidence

supporting the moving party with regard to a disputed issue

of fact may be disregarded unless it is uncontradicted,

unimpeached and comes from a disinterested source. See Reeves

v Sanderson Plumbing Products, Inc., 530 U.S. 133, 150

(2000); Redd v New York Div. of Parole, 678 F.3d 166, 174 (2d

Cir. 2012).   In presenting a motion for summary judgment, an

attorney certifies that the motion is grounded in these

principles.

13.   Joint Status Reports of Counsel:      A joint status report

of counsel will be submitted on or before May 7, 2020. The

                               5
 Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 6 of 11



report will address the matters listed in the attached

summary.   Joint status reports of counsel addressing those

matters will be submitted every 90 days thereafter until the

case is resolved.

14.   Status Conference:    A status conference will be

conducted by telephone on July 16, 2020 at 2:00PM.

15.   Extensions of Time:    All dates set forth in this order

are firm and will be extended only for good cause. The good

cause standard requires a particularized showing that despite

due diligence, the party seeking the extension could not

comply with this order.     Because of the importance of the

discovery deadline to the entire schedule, and the generous

amount of time for discovery permitted by the discovery

deadline of November 1, 2020, motions to extend the discovery

deadline are unlikely to be granted.

      Counsel will provide their clients with a copy of this

order.

      It is so ordered.

Dated at Hartford, Connecticut this 21st day of April,2020.

                            _______/s/ RNC___________________
                                 Robert N. Chatigny
                                 U.S. District Judge




                               6
       Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 7 of 11



                      STATUS REPORT INSTRUCTIONS


RE:   CASE NO.   3:20cv0171(RNC)
__________________________________
To:   COUNSEL OF RECORD:
__________________________________
ON OR BEFORE:    May 7, 2020


THE PARTIES SHALL FILE WITH THE COURT A JOINT STATUS REPORT,
STATING THE FOLLOWING:
     a.   THE STATUS OF THE CASE, IDENTIFYING ANY PENDING OR
ANTICIPATED MOTIONS AND ANY CIRCUMSTANCES POTENTIALLY INTERFERING
WITH THE PARTIES’ COMPLAINCE WITH THE SCHEDULING ORDER, AS WELL AS
A DETAILED STATEMENT OF ALL DISCOVERY UNDERTAKEN TO DATE,
INCLUDING HOW MANYDEPOSITIONS EACH PARTY HAS TAKEN AND THE
SPECIFIC DISCOVERY THAT REMAINS TO BE COMPLETED;
     b.   ANY INTEREST IN REFERRAL FOR SETTLEMENT PURPOSES TO A
UNITED STATES MAGISTRATE JUDGE OR THE DISTRICT COURT’S SPECIAL
MASTERS PROGRAM;
     c.   WHETHER THE PARTIES WILL CONSENT TO EITHER A JURY TRIAL
OR A BENCH TRIAL BEFORE A MAGISTRATE JUDGE; AND
      d.   THE ESTIMATED LENGTH OF TRIAL.


                      BY ORDER OF THE COURT
                      ROBIN D. TABORA, CLERK




                                     7
      Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 8 of 11



                Joint Trial Memorandum Instructions
     The parties will jointly prepare and file for approval by the
Court a joint trial memorandum. Counsel signing the memorandum
must certify that it is the product of consultation between the
lawyers who will be trying the case. The memorandum will be in the
form prescribed by the District Court’s Standing Order Regarding
Trial Memoranda in Civil Cases (see Local Rules of Civil
Procedure), and must be certified that it is a joint product of
consultation between the lawyers trying the case, with the
following modifications:
     a.   Witnesses: Set forth the name and address of each
witness to be called at trial. Provide a brief summary of the
anticipated testimony of each witness and an estimate of the
probable duration of his or her testimony (e.g. less than one
hour, two to three hours, one full day). For each expert witness,
set forth the opinion to be expressed, a brief summary of the
basis of the opinion and a list of the materials on which the
witness intends to rely. If a party objects to all or any part of
the anticipated testimony of any witness, lay or expert, the
objection must be stated in this section of the joint memorandum
so that it can be addressed prior to trial.
     b.   Exhibits: The parties will prepare the list of exhibits
required by the Standing Order. The list must specifically
identify each exhibit by providing a brief description of the
exhibit. The exhibits will be listed in numerical order starting
with Plaintiff’s Exhibit 1 and Defendant’s Exhibit 1. If a party
has an objection with regard to a designated exhibit, the
objection must be stated in this section of the joint memorandum
or it will be waived. Each party will prepare an original set of
exhibits, plus a duplicate copy for the Court and every other
party, marked with exhibit tags provided by the Clerk. The
duplicate sets of exhibits must be submitted to the Court not
later than the day before the final pretrial conference. Counsel
will retain the original set of exhibits for use at trial.
     c.   Jury Instructions: In jury cases, the parties will meet
and confer for the purpose of preparing and filing tailored jury
instructions on the elements of the parties’ claims and defenses.
The proposed instructions will be submitted as an attachment to
the joint trial memorandum. If the parties cannot agree as to the
appropriateness of a particular instruction, each party must
submit a proposed instruction supported by a brief explanation of
its position, including citation to applicable authority.

                                    8
      Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 9 of 11



     d.   Anticipated Evidentiary Problems: The parties will
attach motions in limine with memoranda of law concerning any
anticipated evidentiary problems.
     e.   Verdict Form: In jury cases the parties will submit as
an exhibit to the joint trial memorandum a proposed verdict form
suitable for submission to a jury. The form may require the jury
to return a special verdict with special findings as permitted by
Fed. R. Civ. P. 49(a) or a general verdict with or without written
interrogatories as permitted by Fed. R. Civ. P. 49(b). If the
parties are unable to agree as to the appropriateness of a
proposed form, the objecting party must state the basis for the
objection and provide an alternative proposal.
     f.   Courtroom Technology: List all equipment to be used
during trial, including any equipment already installed in the
courtroom (see attached list), and any arrangements that have been
made for shared use of equipment; list any backup equipment that
will be available in the event of an equipment failure; identify
any presentation software to be used during trial, and state
whether each party is able to receive and use digital files of
presentation materials prepared by the other; and describe any
expected use of videoconferencing. Any request for Courtroom
Technology must be received by the Clerk’s office two weeks prior
to the scheduled hearing.




                                    9
      Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 10 of 11



                    NORTH COURTROOM EQUIPMENT LIST


Widescreen LCD Monitors at the following locations:
     Counsel Tables
     Witness Stand (Touch Annotation for marking documents)
     Jury Box
     Judges Bench
     Lectern (Touch Annotation for marking documents)
     Court Reporter
     Law Clerk
46” Wall mounted LCD Displays for Gallery Viewing
Document Camera (Elmo)
Blue-Ray/DVD Player
VGA & HDMI Inputs at Lectern
VGA & HDMI Inputs at Counsel Tables




                                    10
Case 3:20-cv-00171-RNC Document 23 Filed 04/21/20 Page 11 of 11




                              11
